Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to the communication received on 09/02/2021.

Claim status:
Amended claims: 1, and 11 
Pending claims: 1-20
	Note: 35 USC § 103 rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for settling and converting a transaction when selectively using fiat currency to cryptocurrency or Crypto to fiat. 
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 

receiving, by instructions that are executed …issuer system from a non-transitory computer-readable storage medium, a transaction request between a user …located in a first region and a merchant …located in a second region, wherein the transaction request indicates a first currency for … and a second currency for the merchant…, the first currency and the second currency being one of a fiat currency or a crypto currency; 
in response to the first currency being the fiat currency and the second currency being the crypto currency, automatically by the instructions: 
sending an authorization request to the payment device issuer system; 
converting a settlement amount of the fiat currency to a settlement amount of the cryptocurrency;
transferring the settlement amount of the fiat currency from the …to an intermediate cryptocurrency wallet module coupled to the …; and 
transferring the settlement amount in crypto currency from the intermediate cryptocurrency wallet module to the merchant …;
in response to the first currency being the crypto currency and the second currency being the fiat currency, automatically by the instructions: 
transcribing the transaction into a secure record; 
sending a validation request to a plurality of peer-to-peer … of a validation network for the crypto currency, the validation request including at least a portion of the secure record and node information for a plurality of peer-to-peer … of the validation … to validate the transaction at one or more of the plurality of peer-to-peer … of the validation;

comparing the first ruleset to a set of merchant crypto currency rules from a cryptocurrency wallet module of the user … to first cryptocurrency regulations corresponding to the first region; 
comparing to the second ruleset from the merchant …  to second cryptocurrency regulations corresponding to the second region;
in response to: 
1) the one or more of the plurality of peer-to-peer… of the validation … validating the transaction, 
2) the first ruleset matching the first cryptocurrency regulations corresponding to the first region, 
3) the second ruleset matching the second cryptocurrency regulations corresponding to the second region, and 
4) the first region transaction limit and the first region participating bank of the first ruleset matching the second region transaction limit and the second region participating bank of the second ruleset, transferring the settlement amount of the crypto currency from the user … to the intermediate cryptocurrency wallet module; 
converting the settlement amount of the crypto currency to a settlement amount of the fiat currency; and 


The claimed method/system simply describes series of steps for settling a transaction when selectively using fiat currency or crypto currency.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more computer systems/processors, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more computer systems/processors, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more 
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including independent claim 11.  

However Claims 2-10 and 12-20 are directed towards wherein the set of user crypto currency rules corresponds to a first region and the set of merchant crypto currency rules corresponds to a second region, wherein, in further response to the first currency being the crypto currency and the second currency being the fiat currency, determining a crypto currency amount for the transaction, wherein the set of user crypto currency rules and the set of merchant crypto currency rules include one or more of a set of Know Your Client (KYC) rules, a set of Anti-Money Laundering (AML) rules, and a set of Combating the Financing of Terrorism (CFT) rules. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1.  Accordingly, dependent claims 2-10 and 12--20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  


Response to Arguments

Applicant's arguments filed on 01/26/2022 with respect to 103 rejection, have been fully considered and the 103 rejection is withdrawn.: 
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive. Examiner respectfully disagrees with applicant’s assertions. Examiner incorporates herein the response to arguments mailed on Nov.26, 2022.
Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance (2019-PEG).


What applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself.
Applicant’s citation of DDR is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. The Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink DDR Holdings, 773 F.3d at 1257. “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”

Examiner notes that, “Example -42 …Yes. The claim recites a combination of additional elements including storing information, providing remote access over a 
The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
Examiner respectfully disagrees with the analogy of instant claims of the present application to the court cases from USPTO Guidelines. Therefore, the claims are directed to abstract idea (In re Alice) and neither effects an improvement to another technology or technical field, nor amount to an improvement to the functioning of the computer itself.
Moreover, Applicant presuming that the examiner took the position that the claims describe well-understood, routine and conventional activities. 
Examiner respectfully disagrees. Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined 
Furthermore, examiner relies on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine, and conventional activity in particular fields. For example, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (Emphasis added)). 
In this case, the use of a computer processor is described at a high level of generality, or as an insignificant extra-solution activity that cannot be considered as an improvement to network/computer technology.  
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not 
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Frolov et al (US PAT 9, 747, 586 B1) discloses a system for circulation of electronic currency/management module/wallets/settlement network.
Laiben (US 2018/0276626 A1) discloses Blockchain Systems and Methods.
Blackley et al (US 2019/0198144 A1) discloses Blockchain Prescription Management System
Wasserman (US 2018/0268382 A1) discloses Blockchain Digital Currency Systems Methods for use in Enterprise Blockchain Banking.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

          

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691